Title: To Benjamin Franklin from De Grasse, 13 April 1783
From: Grasse, François-Joseph-Paul, comte de
To: Franklin, Benjamin


Monsieura Paris le 13. avril 1783.
Je Suis tres flatté que Mes Services Pour la Liberté americaine, m’ayent merité Les Temoignages flatteurs que Votre Republique a Bien voulu m’en donner Par l’Envoy De la médaille que Vous avez eu la Bonte De M’addresser Comme son Ministre aupres de sa majesté. Je m’estimeray toujours heureux D’avoir formè & Executé Le projet De la Conquette D’Yorck-town qui a Decide L’Indépendance D’un Peuple Si Digne De Se Gouverner Par Ses propres Loix & qui En Temoigne une Reconnoissance Si Publique a Sa Majeste.
J’ay l’honneur D’Etre avec une consideration Respectueuse Monsieur De Votre Excellence, Le Tres humble & tres obeissant Serviteur
Le Comte DE Grasse
